Citation Nr: 1827536	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-10 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for left shoulder osteoarthritis.

2. Entitlement to a disability rating in excess of 50 percent for dysthymic disorder to include obsessive compulsive disorder (OCD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A June 2011 rating decision confirmed and continued the previous assignment of a 20 percent disability rating for left shoulder osteoarthritis.  A November 2012 rating decision awarded a 30 percent disability rating for dysthymic disorder to include obsessive compulsive disorder.  

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.

In an August 2016 Board decision, the Board denied the Veteran's claim for a disability rating in excess of 20 percent for left shoulder osteoarthritis, and increased the Veteran's disability rating for dysthymic disorder to include obsessive compulsive disorder from 30 percent to 50 percent.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Board notes this case was subject to a December 28, 2017, Joint Motion for Partial Remand (JMPR) of the Board's August 2016 decision.

The issue of entitlement to a disability rating in excess of 20 percent for left shoulder osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's dysthymic disorder to include OCD presented with reduced concentration and productivity, flattened affect, difficulty in understanding simple and complex commands, impaired short-term memory, disturbances of motivation and mood, difficulty in maintaining effective work and social relationships, difficulty in adapting to stressful situations, suicidal ideation, auditory hallucinations, and obsessional rituals.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for dysthymic disorder to include OCD have been met.  38 U.S.C. §§ 1155, 5107 (b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the Veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1151 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If there is a question as to which evaluation should be applied to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the Veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his dysthymic disorder to include OCD warrants a 70 percent disability rating.  Based on the evidence below, the Board finds that the Veteran's dysthymic disorder to include OCD warrants a 70 percent disability rating, but no higher.

Here, the Veteran's service-connected depressive disorder has been rated under Diagnostic Code 9433

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking ;disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2017).

The Board notes that in examining the evidence of record, the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), has set forth that a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental-health illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently betas up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.  

VA treatment records dated May 2011 to December 2014 indicate the Veteran's ongoing participation in psychotherapy and the use of multiple medications to manage his psychiatric symptoms.  During this time, the Veteran reported such symptoms as depression, anxiety, reduced concentration, passive suicidal thoughts, and short-term memory impairment.  The Veteran reported positive familial relationships.  Upon examination, the Veteran presented as follows: good grooming and hygiene; no psychomotor agitation or retardation; cooperative and able to maintain good eye contact; speech that was regular in rate, volume, and rhythm; euthymic mood; restricted affect; logical and goal-directed thought process; intact thought content; denied perception; fair judgment and insight.  His motivation was most commonly described as fair.  In January 2013, the Veteran was assigned a GAF score of 55.  In April 2014, the Veteran denied auditory hallucinations and indicated a decrease in panic attacks.

In an August 2012 lay statement, the Veteran indicated a worsening of his psychiatric disability, such that he had sought additional treatment with a medical provider and was prescribed an additional medication at that time.  In discussing the symptoms of his disability, the Veteran identified the following: long crying spells; uncontrolled sadness; lack of joy in activities he used to enjoy; suicidal thoughts; feelings of hopelessness and worthlessness; no interest in life.  The Veteran further indicated an increase in his OCD behaviors, to include: a need to align objects in a specific way; inappropriate sexual thoughts; troublesome blasphemous thoughts; repetition of thoughts of violent images; needing bites of food to be the exact same size; rhythmic tapping; needing to rub things repeatedly; needing to count; needing to keep items in a certain order.

In an October 2012 VA psychiatric examination, the Veteran was diagnosed with dysthymic disorder and OCD.  The Veteran reported the following: good relationships with his wife and children; steady employment with some difficulty concentrating at work; decreased interest in previously enjoyed activities, such as fishing; recent crying spells unrelated to specific events; no homicidal ideations, drug abuse, or acts of domestic violence or physical aggression, but was contradictory regarding possible suicidal ideations; depression and anxiety; interrupted sleep patterns; compulsive rhythmic tapping and nervousness if he is unable to engage in this behavior; and obsessional sexual thoughts.  Upon examination, the Veteran presented as follows: good grooming and hygiene; no psychomotor agitation or retardation; cooperative and able to maintain good eye contact; speech that was regular in rate, volume, and rhythm; euthymic mood; restricted affect; logical and goal-directed thought process; intact thought content; denied perception; fair judgment and insight.  Accordingly, the examiner noted the following symptoms of the Veteran's psychiatric disability: depressed mood; anxiety; chronic sleep impairment.  As such, the Veteran continued to manage his symptoms with psychiatric counseling and medications.  

In an April 2013 lay statement, the Veteran reported uncontrollable depression with daily crying spells; difficulty with concentration, leading to an inability to meet expected goals; somber and brooding moods; an inability to relate to others at work; panic attacks; irritability; and difficulty sleeping.  As such, the Veteran was using four prescription medications and participation in psychotherapy to assist with managing his symptoms.

In a February 2014 lay statement, the Veteran reported a recent GAF score of 60 and the use of several medications to assist with managing his symptoms.  The Veteran also reported the following: ongoing panic attacks; violent behavior under feelings of pressure; daily crying spells; sleep disturbances; an inability to concentrate that caused the Veteran to lose his job; and possible auditory hallucinations.

VA treatment records dated January 2015 to May 2016 indicate the Veteran's ongoing participation in psychotherapy and the use of multiple medications to manage his symptoms.  During this time, the Veteran experienced a number of symptoms, including: depression; crying spells; social isolation; passive suicidal ideations; pessimism and hopelessness; and occasional auditory hallucinations.  He said he made a suicide attempt by slashing his wrists around 1998 to 1999.  The Veteran typically rated his mood at a 4 to 6 out of 10.  Upon examination, the Veteran typically presented as follows: good grooming and hygiene; no psychomotor agitation or retardation; cooperative and able to maintain good eye contact; speech that was regular in rate, volume, and rhythm; euthymic mood; restricted affect; logical and goal-directed thought process; intact thought content; auditory hallucinations at night, absent command hallucinations; denied perception; fair judgment and insight.

At the Veteran's May 2016 Board hearing, the Veteran testified that his psychiatric disability had interfered with his employment, such that he was unable to understand simple tasks and instructions, experienced lapses in short-term memory, and had difficulty with concentration and learning new tasks.  As a result, the Veteran had received several reprimands at work.  Further, the Veteran reported good relationship with his family, but minimal outside socialization, a decreased interest in previously enjoyed activities, lack of motivation, and sleep disturbances.  The Veteran indicated monthly treatment with a psychiatrist and psychologist to assist with managing his symptoms, and the continued use of multiple medications.

In a September 2016 posttraumatic stress disorder VA examination, the Veteran denied current suicidal or homicidal ideation.  While the Veteran reported passive thoughts of self-harm in the past, the Veteran denied any suicide attempts.  When the examiner asked about compulsive behavior, the Veteran reported tapping with his hands to try to equalize them.  He said that every bite of food had to be the same size except for the last one.  The Veteran also reported upsetting sexual thoughts.  The Veteran was administered a test that primarily assessed symptoms associated with trauma in addition to other psychological symptoms and the following scales/subscales had scores in the elevated range: anxious arousal, hyperarousal, depression, intrusive experiences, defensive avoidance, somatic preoccupations, sexual disturbance, suicidality, insecure attachment and tension reduction behavior.

In October 2016, the Veteran submitted a notice of disagreement regarding the Board's August 2016 decision which granted a 50 percent rating but denied a higher rating for his mental disorder.  The Board notes that this was an improper filing as the next step for the Veteran was to appeal to the Court.  However, the Board will review this correspondence as the Veteran reported relevant symptoms of his dysthymic disorder with OCD.  The Veteran asserted that he had suicidal tendencies; he said he did not have a relationship with his family and spent most of his time alone.  He said he was emotionally numb - his mother passed away and he felt indifferent.  The Veteran also said that he was heavily medicated and his prescriptions for Cymbalta, Abilify and Wellbutrin were at maximum dose.  Finally, he stated that he was disoriented especially when driving, suffered from noise hallucinations, and could not concentrate at work which made him lose 3 jobs.

In an April 2017 VA treatment note, the VA physician noted that the Veteran's medication was recently increased.  The Veteran denied current suicidal and homicidal ideation but said that he had ongoing passive suicidal ideation.  He reported he was stressed out, but less than before.  His affect was blunted and appropriate to context.  His sleep varied with ongoing nightmares and he reported auditory hallucinations.  

In a May 2017 mental disorders VA examination, the examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran stated that he resided with his wife and son and his family relationships were positive.  He reported that he did not socialize and was more withdrawn than he was previously.  He also reported that he had auditory hallucinations and crying spells.  He said he felt hopeless about living, but that his wife was the deterrent to him ending his life.  He continued to have some compulsive behaviors which included: organizing his closet, counting to 100, and washing hands frequently.  The examiner found that the Veteran had depressed mood, flattened affect and difficulty in establishing and maintaining effective work and social relationships.  

Overall, the Board finds that the evidence of record shows that the Veteran's dysthymic disorder to include OCD warrants a 70 percent disability rating.  The Board notes that the Veteran has been assigned GAF scores between 55 and 60.  The Board also notes that the May 2017 VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  However, the Board finds that based on the evidence the Veteran has social and occupational impairment with deficiencies in most areas.  The Veteran presents with severe symptoms including suicidal ideations, obsessional rituals, difficulty in adapting to stressful situations, and an inability to establish and maintain effective relationships.  Given the above, the Board finds that the Veteran's psychiatric disability was productive of social and occupational impairment with deficiencies in most areas, and a 70 percent rating may be granted.  

However, the evidence has not shown that the Veteran's disability exhibits total social and occupational impairment.  A lack of total social impairment is illustrated by the Veteran's own testimony in which he stated that his relationship with his wife is good and he has a normal relationship with his children.  Also, the evidence does not show that the Veteran suffered from any gross impairment in thought processes or communications, suffered from persistent delusions or hallucinations, exhibited grossly inappropriate behavior, was a persistent danger to himself or others, had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, was disoriented to time or place, or suffered from memory loss for names of close relatives, own occupation or own name.  The evidence instead shows that the Veteran had good grooming and hygiene, varying degrees of familial relationships ranging from good to total withdrawal, able to maintain steady employment though the Veteran asserted that he had been reprimanded in the past, intact thought content, fair judgment and insight, some auditory hallucinations, and some short-term memory loss.  Though the Veteran asserts more severe symptoms, the medical evidence of records shows the Veteran to be higher functioning than he argues based on the GAF scores and the examiner's evaluations.  The Board finds this medical evidence to be more probative as it is based on an examination of the Veteran.  Thus, the Veteran's symptoms warrant a 70 percent disability rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

A 70 percent disability rating for dysthymic disorder to include obsessive compulsive disorder is granted.


REMAND

Following the Board's August 2016 decision, and before the Veteran appealed this decision to the Court, the RO requested another VA examination, which the Veteran attended in July 2017.  However, the Board finds that this July 2017 VA examination is also inadequate based on the findings the Court made for determining that the prior VA examinations were inadequate.  Specifically, the July 2017 VA examiner failed to adequately test the Veteran regarding his flare-ups.  The July 2017 VA examiner determined that he was unable to answer any questions regarding the Veteran's flare-ups without resorting to mere speculation because the Veteran was not examined during a flare-up.  However, no further explanation was provided as to what tests or information would be necessary in order to resolve this issue, if possible.  As the Veteran has reported the specific activities that cause him to have flare-ups, the examiner should attempt to conduct tests that could possibly induce a flare-up.  Further, based on the Veteran's statements, the examiner should make an estimate of the limitation of motion caused by these flare-ups.  Therefore, a new VA examination and opinion is needed to adequately assess the severity of the Veteran's current left shoulder osteoarthritis.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records.  Request that the Veteran assist with locating these records if possible.  Associate these with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the severity of the Veteran's left shoulder osteoarthritis.  The claims file, a copy of this remand, and all other pertinent evidence should be provided to the examiner for review.  The examiner is specifically asked to conduct tests, based on the Veteran's statements, to induce a flare-up, if possible, and determine the effect of these flare-ups on the Veteran's range of motion.  The Veteran has stated that he is unable to dress independently, or perform any sort of overhead activities or prolonged use of the upper body as these activities induce a flare-up.  

Overall, the examiner must address the severity, frequency and duration of any flare-ups for the left shoulder; to specifically include the precipitating and alleviating factors for a flare-up, and estimate "per the Veteran" the extent to which flare-ups affect functional impairment.

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training to offer an opinion.

3. After completion of the foregoing and any additional development needed, readjudicate the remaining claim.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


